Title: Thursday 23d Of December.
From: Adams, John Quincy
To: 


       A good day. At about 11 o clock we saw a Sail and at one o clock we saw a nother one of which prov’d to be a Dutchman which came in to this port, and the other a French man and went to Ferrol. This Afternoon Flamand, Sammy Cooper, and I went agunning again, we got Nothing because Flamand’s Gun would not go off. Sammy Cooper and I fir’d at a Mark twice and hit both times. At about 5 o clock We arrived at our lodgings. The 2 frigates which we saw enter yesterday are both French and one of them is the famous Belle poule the fregate which fir’d the first gun against the English this war. The Captain of the Belle Poule invited my Pappa to dine with him to morrow.
      